RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 L.RR.A. Ap. XXI-A, se en-mienda la Resolución de 10 de junio de 2011 a los efectos de constituir la composición de la Segunda Sala de Verano que funcionará durante el receso del Tribunal del:

Del 4 de septiembre al 11 de septiembre de 2011

Hon. Federico Hernández Denton, presidente
Hon. Rafael L. Martínez Torres
Hon. Erick V. Kolthoff Caraballo
Hon. Luis F. Estrella Martínez
Los Presidentes de Sala quedan facultados para susti-tuir a los Jueces que no puedan intervenir en algún asunto ante su consideración y, asimismo, para convocar al Pleno del Tribunal cuando sea necesario. El Tribunal continuará emitiendo y certificando opiniones y sentencias durante todo el receso de verano.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo